Citation Nr: 0321953	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.

2.  Entitlement to an earlier effective date for additional 
compensation benefits for a spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971, and from March 1976 to January 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Waco, Texas and Albuquerque, New 
Mexico, Regional Offices of the Department of Veterans 
Affairs (VA).  In April 2003 the veteran appeared and 
testified at a personal hearing before the undersigned 
Veterans' Law Judge.  A transcript of that hearing is of 
record.

The issue of entitlement to an increased rating for bilateral 
hearing loss will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  In August 1991 the veteran was awarded VA compensation 
benefits, effective March 1991; the veteran was paid an 
additional amount of compensation benefits for a spouse.  

2.  Notice sent by VA in August 1991 and January 1992 
informed him that he must promptly report any change in the 
number or status of his dependents.

3.  The veteran was divorced from his first wife in March 
1992 and remarried in January 1996; he did not submit 
evidence to VA of either the divorce or remarriage until 
October 1999.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
additional compensation benefits for a spouse have not been 
met.  38 C.F.R. §§ 3.401(b), 3.501(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1991 the veteran was awarded VA compensation 
benefits, effective March 1991.  A review of the record shows 
that the veteran was paid an additional amount of 
compensation benefits for a spouse.  Subsequent notice sent 
to him by VA (August 1991 and January 1992) informed him that 
he must promptly report any changes in his income or change 
in the number or status of his dependents.

The evidence shows that although the veteran was divorced 
from his first wife in March 1992 and remarried in January 
1996, he did not submit evidence of either the divorce or 
remarriage until October 1999.  There is no evidence that the 
veteran submitted the evidence required to establish proof of 
his divorce and subsequent remarriage to VA before October 
1999.  As a result of the veteran's failure to timely notify 
VA of his divorce, an overpayment was created.

The effective date of discontinuance of compensation to a 
veteran will be the last day of the month in which a divorce 
occurred.  38 C.F.R. § 3.501(d)(1) and (2).  Awards of 
additional compensation for dependents shall be effective the 
latest of the following dates: date of veteran's marriage, if 
the evidence of the event is received within one year of the 
event; or, (ii) date notice is received of the dependent's 
existence, if evidence is received within one year of VA 
request.  38 C.F.R. § 3.401(b).

The Board finds that the RO properly determined that the 
veteran was not entitled to additional benefits for a spouse 
effective from April 1992 in that he was divorced in March 
1992.  The proper date for the award of additional benefits 
for a spouse based on his remarriage was in November 1999 
because he did not submit evidence of his divorce and 
remarriage until October 1999, which was more than a year 
after the event of his remarriage.  As such, entitlement to 
an earlier effective date for additional compensation 
benefits for a spouse is not warranted.

The veteran has argued that he was not aware that he had a 
duty to report a change in his marital status to VA.  The 
Board observes, however, that notice sent by VA in August 
1991 and January 1992 informed him that he must promptly 
report any change in the number or status of his dependents.  
There is no indication that the veteran did not receive this 
correspondence.  While the veteran has also stated that he 
informed officials at a DOD facility about his divorce 
shortly after it was final, such notice would not be 
sufficient in this case as the information was not given to 
VA.  

ORDER

Entitlement to an earlier effective date for additional 
compensation benefits for a spouse is denied.


REMAND

The Board observes that the record does not contain a recent 
examination of the veteran's bilateral hearing loss 
disability.  It appears that the most recent rating 
examination addressing the veteran's hearing loss was in 
October 1999.  Further, the veteran indicated at his April 
2003 Board hearing that his hearing loss disability had 
worsened since the October 1999 VA audiological examination.  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded a VA 
audiological evaluation to determine the 
current severity of his bilateral hearing 
loss.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

2.  When the development requested has 
been completed, the issue of an increased 
rating for the veteran's hearing loss 
disability should again be reviewed.  If 
the benefit sought is not granted in 
full, the veteran and his representative 
should be furnished a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                     
______________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



